Citation Nr: 0120672	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease, to 
include cardiac arrhythmias with atrial flutters and 
intermittent fibrillation, as secondary to the service-
connected deep vein thrombosis of the left leg.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama. 

The Board remanded the case in April 1999.  Following 
additional development by the RO, the Board denied the claim 
in March 2000.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2001 joint motion to the Court, the 
appellant and the VA Secretary requested that the March 2000 
Board decision be vacated and remanded.  In a January 2001 
order, the Court granted the joint motion.  


REMAND

In response to an April 2001 letter from the Board, the 
representative submitted a report of a Holter monitor, which 
was conducted in March 2001.  This medical evidence is 
pertinent to the appellant's claim.  A waiver form pursuant 
to 38 C.F.R. § 20.1304(e) was not executed.  The RO has not 
had the opportunity to review this evidence in conjunction 
with the appellant's claim.  Accordingly, additional 
development is required.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should refer the veteran's 
claims file to the same physician who 
conducted the VA cardiovascular 
examination in June 1999.  The physician 
should provide an addendum as to whether 
the March 2001 report of the Holter 
monitor warrants a change in the opinion 
rendered in June 1999.  It is also 
requested that the examiner comment on the 
opinion rendered by L. B. B., M.D. on 
January 20, 1998.  A complete rational for 
any opinion expressed should be included 
in the addendum.  If the physician desires 
another cardiovascular evaluation, it 
should conducted.

3.  In the event that the same VA 
cardiovascular physician who performed the 
June 1999 examination is unavailable, 
another VA examination should be conducted 
by a cardiologist in order to determine 
the nature and etiology of any heart 
disease (See Board Remand, dated on April 
26, 1999).  The physician must be provided 
with the veteran's claims folder and 
should review the veteran's medical 
history prior to conducting the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
heart disease diagnosed, to include 
pulmonary hypertension, atrial 
arrhythmias, and/or atrial enlargement, is 
causally related to or aggravated by the 
service connected deep vein thrombosis of 
the left leg.  If aggravation is found, 
the examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.  Allen V Brown, 7 Vet. App. 
430 (1995).  It is also requested that the 
examiner comment on the opinion render by 
L. B. B., M.D. on January 20, 1998.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





